Citation Nr: 1045533	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-27 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1943 until January 1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss disability was not manifest during 
service, and an organic disease of the nervous system was not 
manifest to a compensable degree within one year of separation.  
Hearing loss disability is not attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the nervous 
system be presumed to have been incurred therein.  38 U.S.C.A §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2009 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter provided information as to what evidence 
was required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter also informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  Moreover, in an October 2010 hearing 
before the undersigned, the issue on appeal was clarified and 
additional potentially relevant evidence that the appellant may 
submit in support of his claim was identified.  The undersigned 
asked whether the Veteran would be willing to acquire records 
from a private treating physician and the Veteran responded 
"No."   Actions by the undersigned supplement VA's compliance 
with the VCAA and serve to satisfy the obligations imposed by 38 
C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records have been obtained, as have 
records of VA treatment.  Furthermore, the Veteran was afforded a 
VA examination in July 2009, during which the examiner was 
provided the Veteran's claims file for review, took down the 
Veteran's history, and considered the lay evidence and diagnostic 
data presented.  Although the examiner was unable to reach a 
conclusion regarding the etiology of the Veteran's hearing loss 
disability, in a May 2010 report, she explained that it would be 
inappropriate for her to speculate on the origin of the Veteran's 
hearing loss disability given his post-service noise exposure, 
and the lack of in-service audiological data.  The Board notes 
that it is "entitled to assume the competence of a VA 
examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See 
also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination 
of the appellant is found to have been adequate.

The Board notes that some service treatment records are 
unavailable.  The Court has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind. The case law does not, however, lower 
the legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

After conducting a search, the National Archives and Records 
Administration (NPRC) informed VA that the appellant's service 
treatment records could not be located and were possibly 
destroyed in a 1973 fire at the NPRC in St. Louis, Missouri.  The 
Veteran was informed of this fact in a letter of March 2009, and 
was afforded an opportunity to submit any relevant evidence in 
his possession.

In June 2006 the Veteran indicated that he underwent treatment 
for the claimed disability at Fort Meade.  In November 2009 VA 
sent a letter stating that the NPRC had been contacted through 
the Personnel Information Exchange System (PIES), and that no 
records of treatment at Fort Meade in late 1945 through early 
1946 could be located.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at an October 2010 hearing 
before the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  Additionally, the Board has reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic diseases of the nervous system, 
including sensorineural hearing loss, may be presumed if it 
became manifest to a degree of 10 percent disabling during the 
Veteran's first year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during the 
Veteran's service, or by evidence that a presumption period 
applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

As an initial matter, the Board notes that the Veteran has not 
alleged that the claimed disability was incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
are not for application.

The Veteran's service treatment records do not reflect treatment 
or complaints regarding the ears or hearing loss.  On separation 
examination in January 1946, he scored a 15/15 bilaterally on 
whispered voice testing and no abnormalities were found with 
respect to his ears. 

Following separation in January 1946, the Veteran reported 
hearing loss with nasal obstruction in May 2007.  Hard wax was 
noted in the medial canals.  In July 2007 wax was present in both 
ear canals.

On VA examination in July 2009, the Veteran endorsed military 
noise exposure including machine guns and bulldozers.  Following 
service, he had noise exposure working in a post office, on 
construction jobs, conducing police work, and in a gun factory.  
On audiological evaluation, pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
75
75
LEFT
20
30
45
75
80

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  Hearing loss was described as moderate to 
severe and sensorineural in nature.  The examiner opined that 
because service treatment records lacked any audiometric data, 
she was unable to resolve the issue of whether the Veteran's 
hearing loss was due to service without resort to mere 
speculation.

In May 2010, the VA examiner issued a second report relating to 
the etiology of the Veteran's hearing loss disability.  She 
opined that given the Veteran's reported history of noise 
exposure during and following service, combined with the lack of 
in-service audiometric data, it would be "inappropriate for 
[her] to speculate on the origin" of the Veteran's hearing loss.  
Because the examiner provided a well reasoned explanation as to 
why she was unable to present a medical opinion regarding the 
etiology of the claimed disability, the Board finds the 
examiner's opinion to be adequate for adjudication purposes.

During his October 2010 hearing before the undersigned, the 
Veteran stated that during active service he was part of a team, 
assigned to clearing roads, where he was exposed to noise from 
trucks and jackhammers.  The Veteran averred to having been seen 
for treatment and given a shot in his ear followed by the ear 
being packed with cotton.  On separation, the cotton was removed 
and he was told by a captain at Fort Meade that he had a "busted 
eardrum," and that he was entitled to compensation.  The Veteran 
stated that he was handed a claim number, but never followed up 
regarding benefits.  Following separation, the claimant worked in 
at a post office, in a firearms factory, and as a taxi driver.  
He stated that he had been treated by a local physician two years 
prior, but refused to make efforts to obtain records of such 
treatment.

Based on the foregoing, the service treatment records show that 
no complaints of hearing loss during service, and 15/15 whispered 
voice testing results with normal ears at separation.  This does 
not in itself preclude a grant of service connection.  Again, 
service connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  
Nevertheless, a review of the post-service evidence leads to the 
conclusion that the currently diagnosed bilateral hearing loss 
disability is not related to active service.
 
In considering the lay and medical history as detailed above, the 
Board notes that the amount of time that elapsed between military 
service and first post-service evidence of complaint or treatment 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about what 
he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.

In this case, the Veteran's hearing loss is capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  Again, service treatment records do not 
reflect in-service complaints referable to the ears or hearing 
loss; at separation whispered voice hearing was 15/15 bilaterally 
and examination of the ears indicated "NAF" (no abnormalities 
found); and the first objective evidence of a drop in hearing 
acuity is from 61 years after separation.  Given that the Veteran 
now claims to have first noticed hearing loss during service, the 
Board finds him to be a poor historian and not credible in his 
reports of in-service onset and continuous symptomatology. 

Most significantly is that the Veteran's current assertions 
conflict directly with prior statements of record.  Specifically, 
the Veteran has indicated that hearing loss first began during 
service and has been continuous ever since that time.  Yet one 
month after discharge, the Veteran submitted a claim of 
compensation in which he endorsed back pain and gland trouble but 
did not indicate any difficulty associated with hearing.  The 
Veteran's silence when otherwise affirmatively speaking 
constitutes negative evidence.  We find it incredible that a 
claimant would claim an orthopedic disorder while not mentioning 
"noticed" hearing loss. Given inconsistencies in the record, 
the Veteran's credibility is reduced and his statements are of 
limited probative value in establishing chronicity and continuity 
of symptomatology.  Accordingly the Board finds that the normal 
separation examination, the Veteran's failure to report the 
currently claimed disorder when claiming other health problems, 
and the 61 year gap between separation from active service and 
the evidence of hearing loss, combined with the lack of any 
reliable competent nexus opinion linking hearing loss to active 
service to be more probative than the Veteran's not credible 
statements alleging in-service onset and continuity.

In sum, the more probative evidence establishes that hearing loss 
first developed decades after service and that it is unrelated to 
service.  In conclusion, the preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


